UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 96-7688



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


PAUL MORRIS PINSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge; William M. Catoe, Jr., Magistrate Judge. (CR-94-720, CA-96-
1431-21-6-21AK)


Submitted:   July 24, 1997                 Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Morris Pinson, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion ac-

cepting the recommendation of the magistrate judge and denying

Appellant's § 2255 motion, and we find no reversible error. Ac-
cordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.
Pinson, Nos. CR-94-720; CA-96-1431-21-6-21AK (D.S.C. Oct. 9, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2